DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Status of Claims
	Claims 1-11 and 13-17, 21-29 are pending of which claims 1 and 16 are in independent form.
	Claims 1-11 and 13-17, 21-29 are rejected under 35 U.S.C. 103 (a).  

Response to Arguments
Applicant’s arguments with respect to claim 1-11, 13-17 and 21-29 have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection.

Applicant(s) argued the motivation to combine, on pages 9-19. In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, all the references are in the same field of endeavor, the motivation to combine was provided from the art that was used from the rejection, therefore Applicant’s argument is simply not persuasive.


Examiner’s Note
Examiner hereby specifies that all the “servers” mention in the independent claims are interpreted to be a “hardware” device including, a processor and non-transitory medium/storage. Base on this interpretation the claims comply with 35 USC 101. 


Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.


Claims 1, 2, 6-11 and 16-17 and 21-29 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Sharma; Sridar G. et al. (US 20110202270 A1) [Sharma] in view of Harb; Joseph et al. (US 20080318529 A1) [Harb] in view of Boswell; Jeremy Mayo et al. (US 20070288715 A1) [Boswell] in view of Devore; Harry Lee et al. (US 20090215416 A1) [Devore].

	Regarding claims 1 and 16, Sharma discloses, a radio station server coupled to an FM radio station to generate now playing data ("NPD") that identifies an audio item now playing in a broadcast over the air from the FM radio station (Existing user-interface for IBOC /FM radios allow users to browse through frequencies to access content from different radio stations. As metadata information about the radio station (station logo, slogan, service information) and its contents (program type etc) 
an interactive radio application program executable in a user device having a user interface including a display screen (FIG. 1 is a high level functional diagram showing the basic architecture and flow of information in a system employing a basic embodiment of the apparatus and process. Existing audio and video broadcast content or advertisement content that is broadcast today (either over radio frequency channels according to the various audio and video terrestrial, satellite and cable standards) can be augmented with metadata transmitted on a digital sub channel and intended to be displayed on the screen of the device having the receiver receiving the broadcast. This metadata can be any digital data such as web pages, advertisements, images, video clips, coupons, etc. and maybe related to the broadcast subject matter, but need not always be related. Broadcasters can derive revenue if a viewer of the broadcast seems something in the metadata that interests him or her and clicks on it and that "click event" is sent upstream ¶ [0038]-[0039]. Also see ¶ [0044]. Information collected from the 
[a synchronization server configured to] receive the formatted NPD over a digital network connection directly from the radio station server to identify the broadcast audio item now playing from the NPD (For example, in one embodiment, the capture device 102 will determine the current frequency setting of the receiver 100, as well as the RDBS (Radio Broadcast Data System) data broadcasted at that frequency. The portable capture device 102 stores this information in an internal memory. The information fields provided by the RDBS may include, for example, clock time, a unique station identifier (with country code prefix), program type, "radio text" (free form text message), etc. In some cases, the radio text may identify a current music track while it is played. Which fields are decoded will vary from one receiver to another. In some cases, a music track (song) identifier is provided in the RDBS data ¶ [0037]. Shown is a digital broadcast receiver since most embodiments employ digital broadcast as the downstream, but the invention can be applied in analog broadcasts if the analog broadcast signal can be modified to embody a digital downstream subchannel or already has a digital downstream subchannel. Examples of this would be Digital subcarrier added to Analog FM referred to in the claims as FM+RBDS /RDS. This is equally applicable to a protocol which uses any digital FM subcarrier system ¶ [0056]. Information from RDS channel can be used for stations which are not HD. Frequency information can be used as a last resort for stations which do not support IBOC or RDS [0210]. See Fig. 7, Synchronization Channel 31);
[the synchronization server further configured to] select and deliver at least one content file associated with the received NPD in real time while the broadcast audio item is playing over the air (For example, in one embodiment, the capture device 102 will determine the current frequency setting of the receiver 100, as well as the RDBS (Radio Broadcast Data System) data broadcasted at that frequency. The portable capture device 102 stores this information in an internal memory. The  Shown is a digital broadcast receiver since most embodiments employ digital broadcast as the downstream, but the invention can be applied in analog broadcasts if the analog broadcast signal can be modified to embody a digital downstream subchannel or already has a digital downstream subchannel. Examples of this would be Digital subcarrier added to Analog FM referred to in the claims as FM+RBDS /RDS. This is equally applicable to a protocol which uses any digital FM subcarrier system ¶ [0056],  [0210]. See Fig. 7, Synchronization Channel 31);
the selected content file presents at least one visual indicator on the user device display screen, and the interactive radio application program is configured to send a command back to the synchronization server, responsive to a user interface selection of the visual indicator, to execute a corresponding action associated with the selected content file (The devices are controlled to display or playback advertisements, images etc. in the metadata, detect click events indicating interest by a user in something in the metadata and communicate that click event upstream over a full time or part time internet or an SMS data path connection. Upstream communications to implement user interest such as visit web pages, make a phone call, start an e-commerce transaction are implemented by the client devices [abstract]. The client application controls the Category 1-4 device by displaying a link, i.e., a URL of a webpage, to click or displaying a "buy" or "call" or "more info" button which, when selected by the user of the device, initiates a buy order or starts a phone call or initiates an inquiry for more information to an entity who sells a product or service or which can provide more information ¶ [0046]. Also see ¶ [0074], [0076], [0078]).
wherein the interactive radio application program is configured to generate a screen display on the user interface that identifies the radio broadcast audio item now playing, and to display or play the selected content file received from [the synchronization server] [over the wireless telecom data connection] (FIG. 1 is a high level functional diagram showing the basic architecture and flow of information in a system employing a basic embodiment of the apparatus and process. Existing audio and video broadcast content or advertisement content that is broadcast today (either over radio frequency channels according to the various audio and video terrestrial, satellite and cable standards) can be augmented with metadata transmitted on a digital sub channel and intended to be displayed on the screen of the device having the receiver receiving the broadcast. This metadata can be any digital data such as web pages, advertisements, images, video clips, coupons, etc. and maybe related to the broadcast subject matter, but need not always be related. Broadcasters can derive revenue if a viewer of the broadcast seems something in the metadata that interests him or her and clicks on it and that "click event" is sent upstream ¶ [0038]-[0039]. Also see ¶ [0044]. Information collected from the metadata usually includes (but not limited to) song name, artist name, album name, book name or service name ¶ [0086]); 
whereby the user device displays the selected content file while the broadcast audio item is playing over the air, separately and independently of the FM radio broadcast playing over the air from the radio station (For example, in one embodiment, the capture device 102 will determine the current frequency setting of the receiver 100, as well as the RDBS (Radio Broadcast Data System) data broadcasted at that frequency. The portable capture device 102 stores this information in an internal memory. The information fields provided by the RDBS may include, for example, clock time, a unique station identifier (with country code prefix), program type, "radio text" (free form text message), etc. In some cases, the radio text may identify a current music track while it is played. Which fields are decoded will vary from one receiver to another. In some cases, a music track (song) identifier is provided in the  Shown is a digital broadcast receiver since most embodiments employ digital broadcast as the downstream, but the invention can be applied in analog broadcasts if the analog broadcast signal can be modified to embody a digital downstream subchannel or already has a digital downstream subchannel. Examples of this would be Digital subcarrier added to Analog FM referred to in the claims as FM+RBDS /RDS. This is equally applicable to a protocol which uses any digital FM subcarrier system ¶ [0056], [0210]);
However Sharma does not explicitly facilitates the synchronization server further configured to utilize a wireless telecom data connection to transmit the selected content file to the user device; over the wireless telecom data connection.
Harb discloses, [the synchronization server further configured to] utilize a wireless telecom data connection to transmit the selected content file to the user device (When a customer hears an advertisement, a radio program or a music track on a radio, or would like to donate for a charitable, civic or educational cause or a radio station, utilizing one aspect of the present disclosure, they simply press the pertinent button on their portable capture device (the "PCD") or, in accordance with another aspect of the present disclosure, they can invoke a "quick purchase" application on their cell phone and press the pertinent button. The term " cell phone" or simply " phone" is used herein broadly to include, without limitation, all portable wireless communication devices, such as cell phones, iPhone, Blackberry, etc. that can transfer voice and or data over a wireless network ¶ [0024], [0028], [0035], [0036], [0045]);
over the wireless telecom data connection (Fig. 2 is another simplified high-level diagram of a second example of a real-time remote purchase list capturing system. This diagram is similar to that of FIG. 1, except that, in this case, instead of a stand-alone capture device 102 (in FIG. 1), an application for data capture 204 is installed on a cell phone 206. The cell phone 206 is capable of communicating with a wireless telecom carrier 210. In this implementation, cell phone 206 in combination with embedded software 204 can be used to capture interest data, as described above with regard to the portable capture device 102, and then transmit that capture data via the wireless telecom system, through SMS or other methodologies such as MMS or web-services, to the purchasing services server 120 ¶ [0045], [0060], [0082] and [0084]); 
It would have been obvious to one ordinary skilled in the art at the time of the present invention to combine the teachings of the cited references because Harb's system would have allowed Sharma to facilitate the synchronization server further configured to utilize a wireless telecom data connection to transmit the selected content file to the user device; over the wireless telecom data connection. The motivation to combine is apparent in the Sharma reference, because there is a need for a way for a customer to immediately and easily capture the relevant information in response to hearing programming content or advertisements, so that at a later stage when they have access to a computer or wireless access to a network, they can examine the automatically identified product and purchase the desired product or service with a simple action that does not require web surfing or internet research.
However neither Sharma nor Harb explicitly facilitates wherein the user device does not receive any data over the air from the FM radio station, and the user device does not include an FM radio receiver; rather than from processing or decoding any portion of the FM radio broadcast, and wherein the synchronization server does not include an FM radio receiver; wherein the radio station server is coupled to or integrated with the FM radio station by a digital network data connection rather than 
Boswell discloses, wherein the user device does not receive any data over the air from the FM radio station, and the user device does not include an FM radio receiver (This allows a user to receive broadcast radio services on the mobile terminal 103 through the broadcast server 100, without the need for the mobile terminal 103 to be provided with FM or other radio receiver hardware. These bit rates are selected so as to provide a compromise between reliability of service, bearing in mind the 128 kbps maximum bit rate of GPRS and the likelihood of imperfect channel conditions, and quality of content reproduction ¶ [0167]. This allows a user to receive broadcast radio services on the mobile terminal 103 through the broadcast server 100, without the need for the mobile terminal 103 to be provided with FM or other radio receiver hardware. These bit rates are selected so as to provide a compromise between reliability of service, bearing in mind the 128 kbps maximum bit rate of GPRS and the likelihood of imperfect channel conditions, and quality of content reproduction ¶ [0241]);
rather than from processing or decoding any portion of the FM radio broadcast, and wherein the synchronization server does not include an FM radio receiver (This allows a user to receive broadcast radio services on the mobile terminal 103 through the broadcast server 100, without the need for the mobile terminal 103 to be provided with FM or other radio receiver hardware ¶ [0167], [0241]. In addition to allowing the user to request the current track at step S2, the media player 120 may allow the user instead to request the previous track, or another identifiable track. This involves the provision of a separate input on the user interface provided by the media player 120, which is a subsidiary option to the option of requesting the current track. In this case, the broadcast server 100 is provided with suitable functionality [0259]);
wherein the radio station server is coupled to or integrated with the FM radio station by a digital network data connection rather than over-the-air (This allows a user to receive broadcast radio 
hardware or software means at the station that receives the NPD from the station server, formats it into a proprietary format (A mobile format conversion module (19) converts movie data stored in the extracted movie data area (14) and provides a movie in mobile telephone consumable format in a mobile format movie data area (20). The data also includes two or more media players and a loader program. The mobile device is controlled to run the loader program initially. The program detects the relevant configuration of the mobile device and determines which of the media players to use to consume the movie content data [Abstract]. The data included in the intermediate format movie data area 14 is in predetermined format and is suitable for conversion into a form ready for reproduction on a mobile telephone (not shown). Preferably the intermediate format is AVI. This format has the advantage of high resolution, yet is relatively easy to handle and it is relatively easy to convert from AVI into 3GPP and many other formats suitable for use by mobile devices ¶ [0027]. Also see ¶ [0028], [0030], [0048]-[0056]). 
It would have been obvious to one ordinary skilled in the art at the time of the present invention to combine the teachings of the cited references because Boswell's system would have allowed Sharma 
However neither one of Sharma, Harb or Boswell explicitly facilitates synchronization server; and sends it to the synchronization server.
Devore discloses, synchronization server (A synchronization server receives requests for information about content being broadcasted, such as a song being broadcasted by a radio station [Abstract]. A synchronization server is provided for receiving requests for information about content being broadcasted, such as a song being broadcasted by a radio station.…. In response to the request, information is provided to the user's cellular telephone or portable communications device, which contains the song title, artist name, and album name. Optionally, the synchronization server could "tag" the song by storing information about the song in an account created at the synchronization server, for later access by the listener. Information about the song is then transmitted to the listener by way of a web page, whereupon the user can perform other tasks associated with the song, such as obtaining lyrics to the song, ordering tickets to events by the artist of the song, downloading ring tones, downloading the song, accessing a streamed version of the song, etc. ¶ [0008]. Also see ¶ [0015]-[0018], [0028] and [0029]. Also see Fig. 1, element 12); 
and sends it to the synchronization server (A synchronization server receives requests for information about content being broadcasted, such as a song being broadcasted by a radio station [Abstract]. A synchronization server is provided for receiving requests for information about content being broadcasted, such as a song being broadcasted by a radio station.…. In response to the request, information is provided to the user's cellular telephone or portable communications device, which contains the song title, artist name, and album name. Optionally, the synchronization server could "tag" the song by storing information about the song in an account created at the synchronization server, for later access by the listener. Information about the song is then transmitted to the listener by way of a web page, whereupon the user can perform other tasks associated with the song, such as obtaining lyrics to the song, ordering tickets to events by the artist of the song, downloading ring tones, downloading the song, accessing a streamed version of the song, etc. ¶ [0008]. Also see ¶ [0015]-[0018], [0028] and [0029]. Also see Fig. 1, element 12).
It would have been obvious to one ordinary skilled in the art at the time of the present invention to combine the teachings of the cited references because Devore's system would have allowed Sharma, Harb and Boswell to facilitates synchronization server; and sends it to the synchronization server. The motivation to combine is apparent in the Sharma, Harb and Boswell reference, because there a need to improve allowing a listener to view to information about a song currently being broadcasted by the radio station.

Regarding claim 2, the combination of Sharma, Harb, Boswell and Devore discloses, wherein the interactive radio application program is voice enabled to allow listeners to safely interact with radio content such as music, over-the-air advertising, display advertising, contests or other types of broadcast content (Sharma: FIG. 1 is a high level functional diagram showing the basic architecture and flow of information in a system employing a basic embodiment of the apparatus and process. Existing 
Harb discloses, voice enables (In another embodiment, a server application is provided that can be accessed by wireless telecommunications, e.g., via a cell phone. Radio listeners can dial a pre-determined access phone number. An interactive voice interface is implemented at the server ¶ [0013], [0025], [0046], [0057], [0060], [0061]).

Regarding claim 6, the combination of Sharma, Harb, Boswell and Devore discloses, wherein the wireless telecom data connection utilizes low bandwidth in-band signaling over a voice channel (Sharma: The basic genus of processes that is carried out by systems identical to FIG. 1 or adaptations or modifications thereof is shown in the flowchart of FIG. 2. There is a plethora of variations or species of the basic process shown in FIG. 2, but they are, for the most part, all within the basic genus defined by the three steps of FIG. 2. Step 120 represents the process of sending any broadcast program downstream in any way audience of viewers/listeners having receivers. The receivers must be capable of receiving, decoding (if necessary), de-multiplexing (if necessary) and displaying or playing the audio or video broadcast program and receiving, decoding, de-multiplexing and displaying or playing the 

Regarding claim 7, the combination of Sharma, Harb, Boswell and Devore discloses, wherein the interactive radio application program is deployed on a mobile device or in a vehicle head unit (Sharma: If test 234 determines that the call button was clicked, test 248 is performed to determine if the host device is a Cat 1 device such as a smart phone with an always on 3G or 4G internet connection or a device such as a computer with an always on internet connection or a data card which can be launched to establish an internet connection and with a voice over IP (VoIP) application like Skype.TM. or Google Voice.TM. installed and running. If test 248 determines the client application is running in a Cat 1 device, step 250 is performed to send a request to the phone function's API to initiate a phone call, and the number to call from the metadata is passed as an argument. This causes a phone call to be initiated on the cellular phone network. Steps 244 and 246 are then performed to send a click event upstream via the Internet, and end this line of processing and return to step 200 ¶ [0105]. Alsop see ¶ [0181], [0184]).

Regarding claim 8, the combination of Sharma, Harb, Boswell and Devore discloses, wherein the NPD identifies a song now playing on the radio station, and the selected content file comprises at least one of lyrics, artist biography, pictures, and concert information, associated with the identified song (Sharma: FIG. 1 is a high level functional diagram showing the basic architecture and flow of information in a system employing a basic embodiment of the apparatus and process. Existing audio and video broadcast content or advertisement content that is broadcast today (either over radio frequency channels according to the various audio and video terrestrial, satellite and cable standards) can be augmented with metadata transmitted on a digital sub channel and intended to be displayed on the screen of the device having the receiver receiving the broadcast. This metadata can be any digital data such as web pages, advertisements, images, video clips, coupons, etc. and maybe related to the broadcast subject matter, but need not always be related. Broadcasters can derive revenue if a viewer of the broadcast seems something in the metadata that interests him or her and clicks on it and that "click event" is sent upstream ¶ [0038]-[0039]. Also see ¶ [0044]. Information collected from the metadata usually includes (but not limited to) song name, artist name, album name, book name or service name ¶ [0086]. Also see ¶ [0046], [0049], [0051]-[0055]).

Regarding claim 9, the combination of Sharma, Harb, Boswell and Devore discloses, wherein the NPD identifies an advertisement now playing on the radio station, and the selected content file comprises at least one of related coupons, pictures, product or service description associated with the product or service identified in the advertisement now playing (Sharma: FIG. 1 is a high level functional diagram showing the basic architecture and flow of information in a system employing a basic embodiment of the apparatus and process. Existing audio and video broadcast content or advertisement content that is broadcast today (either over radio frequency channels according to the various audio and video terrestrial, satellite and cable standards) can be augmented with metadata transmitted on a digital sub channel and intended to be displayed on the screen of the device having the receiver receiving the broadcast. This metadata can be any digital data such as web pages, advertisements, images, video clips, coupons, etc. and maybe related to the broadcast subject matter, but need not 

Regarding claim 10, the combination of Sharma, Harb, Boswell and Devore discloses, wherein the NPD identifies a DJ now talking on the radio station, and the selected content file comprises at least one of related questions, choices, and contest information (Sharma: FIG. 1 is a high level functional diagram showing the basic architecture and flow of information in a system employing a basic embodiment of the apparatus and process. Existing audio and video broadcast content or advertisement content that is broadcast today (either over radio frequency channels according to the various audio and video terrestrial, satellite and cable standards) can be augmented with metadata transmitted on a digital sub channel and intended to be displayed on the screen of the device having the receiver receiving the broadcast. This metadata can be any digital data such as web pages, advertisements, images, video clips, coupons, etc. and maybe related to the broadcast subject matter, but need not always be related. Broadcasters can derive revenue if a viewer of the broadcast seems something in the metadata that interests him or her and clicks on it and that "click event" is sent upstream ¶ [0038]-[0039]. Also see ¶ [0044]. Information collected from the metadata usually includes (but not limited to) song name, artist name, album name, book name or service name ¶ [0086]. Also see ¶ [0046], [0049], [0051]-[0055]).

Regarding claims 11, the combination of Sharma, Harb, Boswell and Devore discloses, further comprising a modified Radio Data System (RDS)/ Hybrid Digital (HD) translator unit coupled to receive the NPD from the radio station server and configured to forward the NPD to the interactive radio server over a digital network connection (Sharma: In general this methodology can be applied to any device that can receive a broadcast signal with a digital subchannel in it for transmission of metadata and which has a way of communicating digital data back upstream such as the internet, connected host PC or SMS. Examples of downstream broadcasts where the invention can be employed are : HD radio, Digital Audio Broadcast (DAB) digital terrestrial TV, DBS satellite digital (DirecTV, Dish Network), Digital Video Broadcasts to handheld devices DVB-H, or even analog FM radio broadcasts using the RDS digital channel for transmitting limited amounts of metadata, etc. Most embodiments where useful amounts of metadata can be sent use digital downstream broadcasts ¶ [0037], [0056]).

Regarding claim 17, the combination of Sharma, Harb, Boswell and Devore discloses, wherein the selected content file includes at least one of a media appearance, breaking news, album release, and point-of-sale information associated with the radio broadcast audio item now playing (Sharma: FIG. 1 is a high level functional diagram showing the basic architecture and flow of information in a system employing a basic embodiment of the apparatus and process. Existing audio and video broadcast content or advertisement content that is broadcast today (either over radio frequency channels according to the various audio and video terrestrial, satellite and cable standards) can be augmented with metadata transmitted on a digital sub channel and intended to be displayed on the screen of the device having the receiver receiving the broadcast. This metadata can be any digital data such as web pages, advertisements, images, video clips, coupons, etc. and maybe related to the broadcast subject matter, but need not always be related. Broadcasters can derive revenue if a viewer of the broadcast seems something in the metadata that interests him or her and clicks on it and that "click event" is sent upstream ¶ [0038]-[0039]. Also see ¶ [0044]. Information collected from the metadata usually includes 

Regarding claim 18, (Canceled).

Regarding claim 19, (Canceled).

Regarding claim 20, (Canceled).

Regarding claim 21, the combination of Sharma, Harb, Boswell and Devore discloses, wherein the additional information includes at least one of a media appearance, breaking news, album release, point-of- sale information tied to the radio broadcast content now playing (Boswell: This allows a user to receive broadcast radio services on the mobile terminal 103 through the broadcast server 100, without the need for the mobile terminal 103 to be provided with FM or other radio receiver hardware. These bit rates are selected so as to provide a compromise between reliability of service, bearing in mind the 128 kbps maximum bit rate of GPRS and the likelihood of imperfect channel conditions, and quality of content reproduction ¶ [0167]. This allows a user to receive broadcast radio services on the mobile terminal 103 through the broadcast server 100, without the need for the mobile terminal 103 to be provided with FM or other radio receiver hardware. These bit rates are selected so as to provide a compromise between reliability of service, bearing in mind the 128 kbps maximum bit rate of GPRS and the likelihood of imperfect channel conditions, and quality of content reproduction ¶ [0241]).

Regarding claim 22, the combination of Sharma, Harb, Boswell and Devore discloses, wherein the synchronization server receives station identified content (SIC) directly from the station server and communicates at least a portion of the SIC over a wireless telecom connection to the device (Sharma: For example, in one embodiment, the capture device 102 will determine the current frequency setting of the receiver 100, as well as the RDBS (Radio Broadcast Data System) data broadcasted at that frequency. The portable capture device 102 stores this information in an internal memory. The information fields provided by the RDBS may include, for example, clock time, a unique station identifier (with country code prefix), program type, "radio text" (free form text message), etc. In some cases, the radio text may identify a current music track while it is played. Which fields are decoded will vary from one receiver to another. In some cases, a music track (song) identifier is provided in the RDBS data ¶ [0037]. Existing audio and video broadcast content or advertisement content that is broadcast today (either over radio frequency channels according to the various audio and video terrestrial, satellite and cable standards) can be augmented with metadata transmitted on a digital sub channel and intended to be displayed on the screen of the device having the receiver receiving the broadcast. This metadata can be any digital data such as web pages, advertisements, images, video clips, coupons, etc. and maybe related to the broadcast subject matter, but need not always be related ¶ [0038], [0039], [0044]. Shown is a digital broadcast receiver since most embodiments employ digital broadcast as the downstream, but the invention can be applied in analog broadcasts if the analog broadcast signal can be modified to embody a digital downstream subchannel or already has a digital downstream subchannel. Examples of this would be Digital subcarrier added to Analog FM referred to in the claims as FM+RBDS /RDS. This is equally applicable to a protocol which uses any digital FM subcarrier system ¶ [0056], [0210]).

Regarding claim 23, the combination of Sharma, Harb, Boswell and Devore discloses, wherein the synchronization server transmits the NPD to the device for display on the display screen (Sharma: FIG. 1 is a high level functional diagram showing the basic architecture and flow of information in a system employing a basic embodiment of the apparatus and process. Existing audio and video broadcast content or advertisement content that is broadcast today (either over radio frequency channels according to the various audio and video terrestrial, satellite and cable standards) can be augmented with metadata transmitted on a digital sub channel and intended to be displayed on the screen of the device having the receiver receiving the broadcast. This metadata can be any digital data such as web pages, advertisements, images, video clips, coupons, etc. and maybe related to the broadcast subject matter, but need not always be related. Broadcasters can derive revenue if a viewer of the broadcast seems something in the metadata that interests him or her and clicks on it and that "click event" is sent upstream ¶ [0038]-[0039]. Also see ¶ [0044]. Information collected from the metadata usually includes (but not limited to) song name, artist name, album name, book name or service name ¶ [0086]).

Regarding claim 24, the combination of Sharma, Harb, Boswell and Devore discloses, wherein the NPD identifies one of a song now playing on the radio station, an advertisement now playing on the radio station, and an indication that an announcer is talking now on the radio station (Sharma: FIG. 1 is a high level functional diagram showing the basic architecture and flow of information in a system employing a basic embodiment of the apparatus and process. Existing audio and video broadcast content or advertisement content that is broadcast today (either over radio frequency channels according to the various audio and video terrestrial, satellite and cable standards) can be augmented with metadata transmitted on a digital sub channel and intended to be displayed on the screen of the device having the receiver receiving the broadcast. This metadata can be any digital data such as web pages, advertisements, images, video clips, coupons, etc. and maybe related to the broadcast subject 

Regarding claim 25, the combination of Sharma, Harb, Boswell and Devore discloses, wherein the NPD identifies a song now playing and the synchronization server acquires the selected content file from a data source provided by an artist or a label associated with the song now playing (Devore: A synchronization server receives requests for information about content being broadcasted, such as a song being broadcasted by a radio station [Abstract]. A synchronization server is provided for receiving requests for information about content being broadcasted, such as a song being broadcasted by a radio station.…. In response to the request, information is provided to the user's cellular telephone or portable communications device, which contains the song title, artist name, and album name. Optionally, the synchronization server could "tag" the song by storing information about the song in an account created at the synchronization server, for later access by the listener. Information about the song is then transmitted to the listener by way of a web page, whereupon the user can perform other tasks associated with the song, such as obtaining lyrics to the song, ordering tickets to events by the artist of the song, downloading ring tones, downloading the song, accessing a streamed version of the song, etc. ¶ [0008]. Also see ¶ [0015]-[0018], [0028] and [0029]).

 Regarding claim 26, the combination of Sharma, Harb, Boswell and Devore discloses, wherein the NPD identifies an advertisement now playing on the radio station and the synchronization server acquires the selected content file from a data source provided by an advertiser associated with the advertisement now playing (Harb: In one embodiment, the broadcast advertiser can upload images or 

Regarding claim 27, the combination of Sharma, Harb, Boswell and Devore discloses, wherein the NPD indicates that an announcer is talking now on the radio station and the synchronization server acquires the selected content file from a data source provided by an advertiser to be displayed while the announcer is talking (Harb: In one embodiment, the broadcast advertiser can upload images or video to their Quu-enabled ads. This way when the users access their account via computer and click on the ad, they can view, in addition to the description, pictures or a short video, thereby transforming an audible ad into a visual one or multi-media ad ¶ [0027]-[0029]).

Regarding claim 28, the combination of Sharma, Harb, Boswell and Devore discloses, in the device, executing the interactive radio application program to receive a request input from the user interface that requests additional information associated with the radio broadcast audio item now playing, and transmitting a request message to the synchronization server based on the request input; and in the synchronization server, transmitting the requested additional information to the interactive radio application program in response to the request; thereby implementing user interactivity independently of the radio station broadcasting the audio item over the air (Sharma: For example, in one embodiment, the capture device 102 will determine the current frequency setting of the receiver 100, as well as the RDBS (Radio Broadcast Data System) data broadcasted at that frequency. The portable capture device 102 stores this information in an internal memory. The information fields provided by the RDBS may include, for example, clock time, a unique station identifier (with country code prefix), program type, "radio text" (free form text message), etc. In some cases, the radio text may  Shown is a digital broadcast receiver since most embodiments employ digital broadcast as the downstream, but the invention can be applied in analog broadcasts if the analog broadcast signal can be modified to embody a digital downstream subchannel or already has a digital downstream subchannel. Examples of this would be Digital subcarrier added to Analog FM referred to in the claims as FM+RBDS /RDS. This is equally applicable to a protocol which uses any digital FM subcarrier system ¶ [0056], [0210]).

Regarding claim 29, the combination of Sharma, Harb, Boswell and Devore discloses, wherein the synchronization server acquires the selected content file via a digital network connection to a station automation system of the radio station, rather than decoding a content file from an over the air broadcast signal (Devore: A synchronization server receives requests for information about content being broadcasted, such as a song being broadcasted by a radio station [Abstract]. A synchronization server is provided for receiving requests for information about content being broadcasted, such as a song being broadcasted by a radio station.…. In response to the request, information is provided to the user's cellular telephone or portable communications device, which contains the song title, artist name, and album name. Optionally, the synchronization server could "tag" the song by storing information about the song in an account created at the synchronization server, for later access by the listener. .


Claims 3 and 5 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Sharma in view of Harb in view of Boswell in view of Devore in view of Scannell; Robert F. JR. (US 20060123053 A1) [Scannell].

Regarding claim 3, the combination of Sharma, Harb, Boswell and Devore teaches all the limitations of claim 1. 
However neither one of Sharma, Harb, Boswell or Devore explicitly wherein the interactive radio application program is operable independently of a car stereo, except that the FM radio broadcast audio item now playing over the air from the radio station is being played on the car stereo. 
Scannell discloses, wherein the interactive radio application program is operable independently of a car stereo, except that the FM radio broadcast audio item now playing over the air from the radio station is being played on the car stereo (Scannell: Other protocols that support data transmission through a wireless codeable means may also be associated with the preceding, such as, but not limited to Bluetooth. With respect to a parked vehicle in a garage application, ZigBee, as well as Wi Fi and/or Bluetooth, may be, but not limited to, preferable protocols. For example, a Wi Fi interface to such controller 120 may support a variety of applications, for example, from GPS system updates to video and/or music downloads, where such downloads may be received, switched or routed through such controller to the respective application devices ¶ [0073]. Such information may also be provided 
It would have been obvious to one ordinary skilled in the art at the time of the present invention to combine the teachings of the cited references because Scannell's system would have allowed Sharma, Harb, Boswell and Devore to facilitate wherein the interactive radio application program is operable independently of a car stereo, except that the FM radio broadcast audio item now playing over the air from the radio station is being played on the car stereo. The motivation to combine is apparent in the Sharma, Harb, Boswell and Devore reference, because there is a need to facilitate the selection, 

Regarding claim 5, the combination of Sharma, Harb, Boswell, Devore and Scannell discloses, wherein the wireless telecom data connection utilizes a broadband data service (Scannell: Information & Device Controller ( Broadband Interface w/Router & ZigBee Embodiment) 220 ¶ [0064], [0100], [0106], [0107], [0122], [0154]).


Claims 4, 13, 14 and 15 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Sharma; Sridar G. et al. (US 20110202270 A1) [Sharma] in view of Harb in view of Boswell in view of Devore in view of  Cech; Leonard et al. (US 20090192795 A1) [Cech].

Regarding claims 4, 13, 14 and 15, the combination of Sharma, Harb, Boswell and Devore clearly teaches all the limitations of claims 1 and 12.
However neither one of Sharma, Harb, Boswell or Devore explicitly facilitate wherein the interactive radio application program is deployed on a smart phone, and the smart phone is coupled to a vehicle head unit to utilize the head unit display to supplement, or in lieu of, the smart phone display, during operation of the interactive radio application program on the smart phone.
Cech discloses, wherein the interactive radio application program is deployed on a smart phone, and the smart phone is coupled to a vehicle head unit to utilize the head unit display to supplement, or in lieu of, the smart phone display, during operation of the interactive radio application program on the smart phone (Referring to FIG. 1, a vehicle driver may operate a vehicle 
It would have been obvious to one ordinary skilled in the art at the time of the present invention to combine the teachings of the cited references because Cech's system would have allowed Sharma, Harb, Boswell and Devore to facilitate wherein the interactive radio application program is deployed on a smart phone, and the smart phone is coupled to a vehicle head unit to utilize the head unit display to supplement, or in lieu of, the smart phone display, during operation of the interactive radio application program on the smart phone. The motivation to combine is apparent in the Sharma, Harb, Boswell and Devore reference, because there is a need for a system and method for filtering out road noise, car noise, other occupants, and other noise for voice recognition.



Conclusion
The examiner requests, in response to this Office action, support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line no(s) in the specification and/or drawing figure(s). This will assist the examiner in prosecuting the application.
When responding to this office action, Applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present, in view of the state of the art disclosed by the references cited or the objections made. He or she must also show how the amendments avoid such references or objections See 37 CFR 1.111(c).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMAD S ROSTAMI whose telephone number is (571)270-1980.  The examiner can normally be reached on Mon-Fri From 9 a.m. to 5 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hosain T Alam can be reached on (571)272-3978.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






3/22/2021
/MOHAMMAD S ROSTAMI/Primary Examiner, Art Unit 2154